Judgment reversed and new trial ordered before another referee, costs to abide event. Held, that as between the plaintiff and her brother, Owen Henderson, the execution of the assignment of the mortgage, after she became of age, was not a ratification of the deed which she executed to him in her minority, and that as there is no evidence that the defendant paid value for the land, or that he acted upon, was influenced by, or knew of the fact of such assignment when he took his deed, he is in no better position than his grantor, the said Owen Henderson, and the plaintiff’s said deed and her alleged ratification thereof constitute no bar to her title.